Title: From Benjamin Franklin to Peter Collinson, 4 August 1762
From: Franklin, Benjamin
To: Collinson, Peter


Wednesday, Augt 4. 1762
I did not receive my Dear Friend’s Letter of yesterday till I came home late in the Evening. I have this Morning wrote the Directions you desired, and sent them to your Friend. If you should hear that they are not quite clear in any particular, let me know that I may explain what is doubtful.
My Son presents his Respects. We intend our selves the Pleasure of Waiting on you to-morrow and taking a Dinner with you, if we do not hear that it will be an inconvenient Day for you. As the Ship is so near Sailing, I shall not have time to visit Mill Hill and enjoy its Pleasures any more. I am, Dear Friend, Yours affectionately
B Franklin
